DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Response to Amendment
The amendment filed February 12th, 2021 has been entered. Claims 1-9 and 11-13 are pending. Claims 1, 4-6, 8 and 12-13 have been amended and claim 10 has been canceled by the Applicant. Applicant’s amendments have overcome the claims objections and 112 rejection.
Claim Objections
Claims 1, 6 and 11-12 are objected to because:
Claim 1, line 7, “them” is unclear as to what is being referred to.
Claim 1, lines 10-11, the added phrase, “and where the air disconnect switch comprises a main blade provided with a corresponding contact for engaging the actuating arm of the UVI”, does not further limit the scope of the claim, already disclose in the claim.
Claim 6, line 4, “the base portions” lacks antecedent basis.
Claims 11 and 12 depend on claim 10, which is now canceled.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 8 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 8, the limitation, "the distance between the two rods in neutral positions can be adjusted may be increased or decreased" is unclear and leave doubts as to how this feature is achieved, since there are no drawings or a description in the disclosure. In addition, the phrase seems to be confusing, since adjustment would encompasses, both increasing and decreasing.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-6 and 13 are rejected under 35 U.S.C. 102 (a) (1) as being anticipated by Hopkins et al, GB 2551307 [Hopkins].
Regarding claim 1, Hopkins disclose (figs. 1-6) a universal vacuum interrupter for an air disconnect switch (100) comprising:
a rotatable actuating arm (210) arranged for engagement by a corresponding contact (108) of a main blade (106a) of the air disconnect switch (100), the actuating arm (210) mounted on a rotatable shaft (202) mechanically connected to an interrupter (207) within the UVI such that rotation of the 
Regarding method claim 13, the recited method steps would necessarily be performed in the usage of the air disconnect switch with a universal vacuum interrupter discussed above. Claim 13 corresponds to claim 1 and is rejected under the same reasoning; see above rejection.
Regarding claim 2, Hopkins further discloses where the two rods (211, 212) are each pivotally mounted.
Regarding claim 3, Hopkins further discloses where the actuating arm (210) comprises a mounting plate (see, dash lines, fig. 5A) attached to the rotatable shaft (202), and the two rods (211, 212) are mounted on respective pivots on the mounting plate (see, dash lines, fig.5A) located on opposite sides of the rotatable shaft (202).
Regarding claim 4, Hopkins further discloses where the mounting plate (see, dash lines, fig.5A) comprises projections restricting the pivoting ranges of the two rods (211, 212).
Regarding claim 5, Hopkins further discloses where the two rods (211, 212) are arranged to move in a first plane.
Regarding claim 6, Hopkins further discloses where the actuating arm (210) is disposed on the rotatable shaft (202) such that the rods (211, 212) each comprise a base portion located on one side of the rotatable shaft (202), and an engagement portion located on the other side, the biasing means (213) being located between the base portions the rods (211, 212).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Hopkins in view of Cleaveland et al, US 4339636 [Cleaveland].
Regarding claim 7, Hopkins fails to disclose wherein the biasing means comprises helical springs.
Cleaveland discloses (fig. 3) a disconnect switch where biasing means (70) comprises helical springs.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the biasing means of Hopkins with the springs of Cleaveland, thereby applying pressure to the inner contact end portions into good contacting engagement with the outer surface of the disconnecting switchblade.
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Hopkins in view of Demissy et al, US 20020092741 [Demissy].
Regarding claim 9, Hopkins fails to disclose wherein the two rods are made of aluminum. Demissy discloses (fig. 1) a disconnecting switch where the rods (5A, 5B0) are made of aluminum [para.0041].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the rods of Hopkins with the teaching of the rods of Demissy, thereby providing contact rods that are light in weight, structurally rigid and improve thermal performance.
Allowable Subject Matter
Claims 11-12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten to overcome the objections, above and  in independent form including all of the limitations of the base claim and any intervening claims, as indicated in the previous Office Action.
Response to Arguments
Applicant's arguments filed February 12th, 2021 were fully considered. All relevant arguments have been addressed in the new rejections, above.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM A BOLTON whose telephone number is (571)270-5887.  The examiner can normally be reached on Mon-Fri: 7:30AM - 5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee S Luebke can be reached on (571)-272-2009.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/WILLIAM A BOLTON/Primary Examiner, Art Unit 2833